
	

113 HR 961 IH: United States Postal Service Stabilization Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 961
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide for the
		  computation of normal-cost percentage for postal employees as a separate and
		  distinct class, and to provide for the disposition of certain excess retirement
		  contributions made by the United States Postal Service.
	
	
		1.Short titleThis Act may be cited as the
			 United States Postal Service
			 Stabilization Act of 2013.
		2.Separate normal-cost
			 percentage
			(a)In
			 generalSection 8423(a)(1) of
			 title 5, United States Code, is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 subparagraph (B)) and inserting subparagraph (B) or
			 (C)); and
					(B)by striking
			 and at the end;
					(2)in subparagraph
			 (B), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(C)the product of—
							(i)the normal-cost percentage, as
				determined for employees of the United States Postal Service (and the Postal
				Regulatory Commission), multiplied by
							(ii)the aggregate amount of basic pay
				payable by the United States Postal Service (and the Postal Regulatory
				Commission), for the period involved, to its
				employees.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be carried out as soon as practicable, except that
			 contributions shall be set in accordance with such amendments not later than
			 the first applicable pay period beginning in the first fiscal year beginning at
			 least 180 days after the date of the enactment of this Act.
			3.Disposition of
			 certain excess contributions
			(a)In
			 generalSection 8423(b) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(6)(A)If, for any fiscal year
				to which this paragraph applies, the amount determined under paragraph (1)(B)
				is less than zero (hereinafter in this paragraph referred to as excess
				postal contributions to FERS), such amount shall be treated in
				accordance with the following:
							(i)In the case of the first fiscal year
				to which this paragraph applies and for which excess postal contributions to
				FERS are determined, the amount of such excess contributions shall be
				transferred by the Secretary of the Treasury to such account as the Secretary
				considers appropriate so that such amount may be used for the payment of
				obligations issued by the United States Postal Service under section 2005 of
				title 39.
							(ii)In the case of any subsequent fiscal
				year to which this paragraph applies and for which excess postal contributions
				to FERS are determined, the amount of such excess contributions shall be
				transferred by the Secretary of the Treasury to the account to which are
				credited any Government contributions which are made by the United States
				Postal Service under section 8334(a)(1)(B) (or which would be made, but for
				clause (ii) thereof).
							(B)This paragraph applies to the fiscal
				year last ending before the date of the enactment of this paragraph and each
				fiscal year thereafter.
						(C)In the case of any transfer under
				subparagraph (A)(ii) for a fiscal year corresponding to a fiscal year for which
				a determination of Postal surplus or supplemental liability is scheduled to be
				made under section 8348(h), the transfer under subparagraph (A)(ii) shall be
				made before such determination under section 8348(h) is
				made.
						.
			(b)Conforming
			 amendmentSection 8348(h)(1)(B)(iii) of title 5, United States
			 Code, is amended by striking principles. and inserting
			 principles, including any amounts described in section
			 8423(b)(6)(A)(ii)..
			
